            Case 1:21-cr-00082-DAD-BAM Document 4 Filed 03/31/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                               IN THE UNITED STATES DISTRICT COURT
 8                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   UNITED STATES OF AMERICA,                           CASE NO. 1:21-CR-00082-DAD-BAM
11                                Plaintiff,             ORDER UNSEALING INDICTMENT
12                          v.
13   RAYMOND MATTHEW VANCE,
14                                 Defendant.
15          The United States having applied to this Court for the indictment and arrest warrant in the above-
16   captioned proceedings to remain under seal in order to prevent the destruction of evidence and flight of
17   the target of the investigation, and the arrest warrants with respect to the defendant now having been
18   executed and the need for sealing having ceased;
19          IT IS ORDERED that the indictment and arrest warrant filed in the above-entitled matter shall be
20   unsealed.
21    Dated: March 31 , 2021
22

23                                                           HON. SHEILA K. OBERTO
                                                             U.S. MAGISTRATE JUDGE
24

25

26

27

28

                                                         1
